                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JEREMY LEE COLLINS,                           )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )                Case No. 17-3050-CM
                                              )
ALEX BEBB, et al.,                            )
                                              )
               Defendants.                    )

                                         ORDER

       This matter comes before upon plaintiff’s pro se Motion for Injunctive Relief (ECF No.

70). For the following reasons, this motion is denied without prejudice.

       Plaintiff brings this civil rights action pursuant to 42 U.S.C. § 1983. He alleges he was

subjected to excessive force by the defendants during his arrest on August 29, 2015. On April 17,

2018, the court stayed this action until May 8, 2019, based upon the Servicemembers Civil Relief

Act (“SCRA”), 50 U.S.C. app. §§ 501–596, because defendant Alex Bebb had been assigned to

active duty for the United States Army to participate in Operation Enduring Freedom beginning

April 3, 2018. On August 17, 2018, plaintiff filed the instant motion.

       In his motion, plaintiff asks the court to enjoin the prison from restrictions that preclude

him from litigating this case. Specifically, he points to prison regulations that prevent him from

making copies because he does not have enough money in his prison account.

       Since this case is stayed, the court sees no reason to provide any relief at this time. The

court can address this issue if plaintiff continues to have these problems when the stay is vacated.

Accordingly, plaintiff’s motion is denied without prejudice.

       IT IS THEREFORE ORDERED that plaintiff’s Motion for Injunctive Relief (ECF No.

70) is denied without prejudice.
IT IS SO ORDERED.

Dated this 29th day of October, 2018, at Topeka, Kansas.



                                           s/ K. Gary Sebelius
                                           K. Gary Sebelius
                                           U.S. Magistrate Judge
